Appeal by defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered November 5, 1981, convicting him of criminal mischief in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Cross-examination of the defendant regarding his prior convictions for criminal mischief in the fourth degree was correctly ruled to be permissible if an intoxication defense was proffered. Such evidence is deemed more probative than preju*558dicial where it is relevant to show intent or to negate a defense (see, People v Dales, 309 NY 97, 101). The prosecution may also cross-examine a defendant regarding a charge that was dismissed in satisfaction of a plea, since that is not a dismissal on the merits (People v Alberti, 77 AD2d 602, 603, cert denied 449 US 1018). Thus the court’s ruling as to the criminal trespass charge was proper.
In addition, the evidence adduced at trial was sufficient to permit a rational trier of fact to convict the defendant, as charged, of criminal mischief in the third degree. Strong circumstantial evidence pointed to defendant as the perpetrator, and evidence of intoxication did not require the jury to find a lack of the requisite intent.
Finally, the jury instructions were not erroneous. Lazer, J. P., Thompson, Weinstein and Niehoff, JJ., concur.